Order, Supreme Court, New York County (Barbara Jaffe, J.), entered November 16, 2011, which granted defendants’ motion to dismiss plaintiffs’ complaint seeking declaratory relief, unanimously modified, on the law, to deny defendants’ motion to dismiss and to declare in defendants’ favor, and otherwise affirmed, without costs.
Supreme Court properly determined that, under the clear and unambiguous language of section 12-127 of the Administrative Code of the City of New York (see Matter of Polan v State of NY Ins. Dept., 3 NY3d 54, 58 [2004]; Doctors Council v New York City Employees’ Retirement Sys., 71 NY2d 669, 674-675 [1988]), defendants are not required to pay for the medical expenses incurred by retirees of defendant New York City Police Department (NYPD) for injuries and/or illnesses sustained in the line of duty. Indeed, the court properly determined that section 12-127 applies to only current or active employees and members of the NYPD, not retirees. Retirees are entitled to reimbursement for medical expenses in accordance with the provisions of Administrative Code § 12-126.
We modify solely to declare in defendants’ favor, rather than dismiss the complaint (see Maurizzio v Lumbermens Mut. Cas. Co., 73 NY2d 951, 954 [1989]). Concur—Andrias, J.P., Renwick, Freedman and Gische, JJ. [Prior Case History: 2011 NY Slip Op 32996(U).]